UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6236



LAWRENCE W. SKIPPER, JR.,

                                             Petitioner - Appellant,

          versus


GEORGE KENWORTH,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cv-00709-WLO)


Submitted:   July 25, 2007                 Decided:   August 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence W. Skipper, Jr., Appellant Pro Se.           Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence W. Skipper, Jr., seeks to appeal the district

court’s order accepting the report and recommendation of the

magistrate judge and dismissing his 28 U.S.C. § 2254 petition

without prejudice for failure to exhaust his state court remedies.

The   district     court   referred    this   case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate judge

recommended that Skipper’s § 2254 petition be dismissed and advised

Skipper that failure to file timely and specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Skipper

failed to file specific objections to the magistrate judge's

recommendation. Rather, Skipper filed only a notice of appeal that

was construed by the district court as a general objection to the

magistrate judge’s report and recommendation.

      The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned    of    the   consequences    of   noncompliance.       See   Wright   v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Skipper has waived appellate review by

failing to timely file specific objections after receiving proper

notice.    Accordingly, we deny a certificate of appealability and




                                      - 2 -
dismiss the appeal.    We also deny leave to proceed in forma

pauperis on appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -